Citation Nr: 1511344	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2014, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    In June 2014, the case was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's pneumothorax is not shown to result in any current disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for spontaneous pneumothorax are not met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6843 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

Also, the notice provided to the Veteran at the Board hearing was adequate as the VLJ explained the issue and identified possible sources of evidence that may have 

been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged there was any deficiency in the hearing notice provided.  38 C.F.R. § 3.103(c)(2).  Bryant, 23 Vet. App. at 497-98.   Furthermore, the case was subject to the subsequent June 2014 remand, pursuant to which the evidence was further developed through provision of a contemporaneous VA examination and the obtaining of additional VA treatment records.   There is no indication that there is any pertinent, outstanding evidence related to the Veteran's claim.  Thus, any deficiency in the June 2014 hearing notice was non-prejudicial.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the May 2014 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.   No further action is required prior to appellate consideration of the claim.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's pneumothorax has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a February 1961 rating decision, the RO granted service connection for left spontaneous pneumothorax and assigned a noncompensable rating effective September 1960.  The decision noted that the Veteran was treated in the hospital for the pneumothorax in May 1956 and that at the time of discharge, his lung was found to be completely re-expanded.  

A subsequent June 1998 rating decision continued the non-compensable rating, essentially indicating that the pneumothorax in service had not resulted in any residual disability.  

In July 2009, the Veteran filed a claim for an increased rating, asserting that his service-connected pneumothorax had worsened. 



At a September 2009 VA examination, the examiner concluded that the Veteran's current dyspnea and decline in lung function were not a result of his service-connected spontaneous pneumothorax.  This finding was based on the absence of recurrent pneumothorax and the lack of any change in minimal pleural thickening or restriction of chest expansion, the mechanisms by which residual effects of pneumothorax could cause impaired lung function.  At an August 2014 VA examination, the examiner commented that the Veteran affirmatively reported that there had been no recurrence of his pneumothorax.  Also, review of available imaging studies showed that there was no current pneumothorax.  The examiner noted that the Veteran's respiratory symptoms were shortness of breath at rest and with exertion, which were caused not by the pneumothorax but by his non-service connected restrictive lung disease.  In addition to the above findings by the VA examiners, a review of VA treatment records does not reveal any findings of respiratory or other disability resulting from the service-connected pneumothorax.

The Veteran's left spontaneous pneumothorax has been rated non-compensable under Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc).  Disabilities under the purview of this rating code are rated according to the General Rating Formula for Restrictive Lung Disease.  The following evaluations may be assignable. 

100 percent is assigned for disability manifested by FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 



60 percent is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

30 percent is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

10 percent is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 

Alternatively, the disability can be rated by its primary disorder. 

Note 2 following the rating criteria indicates that following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 

Comparing the spirometric findings of record to the criteria from Code 6843, indicates that the Veteran does have some level of respiratory disability.  However, the medical evidence indicates that the Veteran's pneumothorax has not caused such disability or any other current respiratory disability.  Rather, the Veteran's current respiratory symptomatology with accompanying spirometry findings have been attributed to nonservice-connected lung disease.  Although the Veteran may believe that some or all of his current respiratory problems are related to the pneumothorax, as a layperson with no demonstrated expertise concerning symptomatology caused by pneumothorax, his opinion regarding such potential etiology may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the evidentiary value of any such belief is greatly outweighed by the medical opinion evidence of record.  In sum, given these specific medical findings, there is no basis for assigning a compensable rating for the spontaneous pneumothorax under Code 6843 or under any other schedular rating criteria.  

The Board has also considered whether referral for extraschedular rating is warranted.  However, as the pneumothorax is not shown to result in any current disability, the applicable rating criteria may not be considered inadequate and such referral is not necessary.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A compensable rating for spontaneous pneumothorax is denied.   


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


